EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Examiner did not seek authorization for this amendment, because it corrects a minor formal error, where the case is otherwise in condition for allowance.  MPEP §714(II)(E).
Claims 17-21 and 36-38 were incorrectly given the status identifier “Withdrawn”.  The restriction requirement had been withdrawn in the office action mailed 9/30/2021.  Therefore, these claims are amended to correct their status identifiers to “Original”.
The application has been amended as follows, with additions underlined, deletions double-bracketed or struck through, and all changes in boldface:


17.  (Original) The system of claim 1 further comprising: a wheel position sensor capable of counting rotations of a wheel portion of the wheelset; wherein the analyzing function is performed after a predetermined number of rotations have been detected.

18.  (Original) The system of claim 17 wherein the software causes the processor to perform the further function of: calculating the speed of the railcar based on data collected from the wheel position sensor.

19.  (Original) The system of claim 1 wherein the analyzing function is performed periodically.

20.  (Original) The system of claim 19 wherein a periodic rate at which the analyzing function is performed is configurable.

21.  (Original) The system of claim 19 wherein a periodic rate at which the analyzing function is performed is variable based on results of previous analysis.

36.  (Original) The method of claim 30 wherein the analysis is periodically performed.

37.  (Original) The method of claim 36 wherein a periodic rate at which the analysis is performed is configurable.

38.  (Original) The method of claim 36 wherein a periodic rate at which the analysis is performed is variable based on results of previous analysis.











DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
The restriction requirement was withdrawn as erroneous in the office action mailed 9/30/2021.  Therefore, none of the claims are withdrawn, and no rejoinder needs to be made.

Claim Interpretation
The amendment to claim 30 introduces the term “isolate”, in the last indented clause, with the language, “isolate the pending failure modes ... to a wheel portion or a bearing portion...”.  Examiner has interpreted this language to mean “determine whether the pending failure mode is in the wheel portion or bearing portion of the wheelset”.

Claim Rejections - 35 USC § 101
Examiner considers the claims to recite patent-eligible subject matter, at least because they integrate any abstract ideas into the practical application of monitoring the condition of wheelsets.

Allowable Subject Matter
Claims 1-54 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art does not disclose or suggest, "analyzing the first data to determine a condition of the wheelset and whether the condition is associated with a bearing portion ... or a wheel portion of the wheelset", in combination with the remaining claim elements as set forth in claim 1, and claims 2-7, 9-10, 14, and 17-29 depending therefrom.
The prior art does not disclose or suggest, "the ... machine learning models can isolate the predicted failure modes to a bearing portion ... or a wheel portion of the wheelset", in combination with the remaining claim elements as set forth in claim 8.
The prior art does not disclose or suggest, "the vibration data and the external data are used by the ... machine learning models to identify the current operational status of the wheelset", in combination with the remaining claim elements as set forth in claim 11.
The prior art does not disclose or suggest, "the vibration data and the external data are used by the ... machine learning models to predict failure modes in the wheelset", in combination with the remaining claim elements as set forth in claim 12, and claim 13 depending therefrom.
The prior art does not disclose or suggest, "the ... machine learning models use the temperature data to determine the operating condition of the wheelset", in combination with the remaining claim elements as set forth in claim 15, and claim 16 depending therefrom.
The prior art does not disclose or suggest, "predict pending failure modes for the wheelset; and isolate the pending failure modes ... to a wheel portion or a bearing portion of the wheelset", in combination with the remaining claim elements as set forth in claim 30, and claims 31-40, 44, and 46-54 depending therefrom.
The prior art does not disclose or suggest, "the vibration data and the external data are used by the ... machine learning models to identify the current operational status of the wheelset", in combination with the remaining claim elements as set forth in claim 41.
The prior art does not disclose or suggest, "the vibration data and the external data are used by the ... machine learning models to predict failure modes in the wheelset", in combination with the remaining claim elements as set forth in claim 42, and claim 43 depending therefrom.
The prior art does not disclose or suggest, "the temperature data is used to detect imminent failure modes of the bearing independent of the analysis of the vibration data by the ... models", in combination with the remaining claim elements as set forth in claim 45.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Regarding the status of claims 17-21 and 36-38 (page 13 of the reply, first paragraph), Examiner notes that the restriction requirement was withdrawn in the previous office action, and therefore these claims are not withdrawn.  See Examiner’s Amendment and Election/Restrictions sections, above.
Regarding the subject matter previously indicated allowable, of claims 8, 11-13, 15, 16, 41-43, and 45 (see page 13 of the reply, II. Allowable Subject Matter).
Applicant’s arguments, see remarks, filed 12/17/21, with respect to the 103 rejections have been fully considered and are persuasive.  The 103 rejections have been withdrawn.  Regarding Applicant’s remarks on page 15 of the reply, Examiner agrees the amendments to independent claims 1 and 30 overcome the rejections.







Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEOFFREY T EVANS whose telephone number is (571)272-2369. The examiner can normally be reached M-F, 9 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on (571) 272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GEOFFREY T EVANS/               Examiner, Art Unit 2852                                                                                                                                                                                         
/ROY Y YI/               Primary Examiner, Art Unit 2852